Case 7:20-mj-02252-JCM Docum -1 Filed 01/07/21 Page 1 of 21

   

Ministry of Justice
Republic of Korea

Attorney General
Department of Justice
United States of America

Supplement to Request for Extradition of YOO Hyuk Kee

I, Choo Mi Ae, the Korean Minister of Justice,

1. on behalf of the Korean government, made the request for the extradition of YOO Hyuk
Kee, currently under investigation for alleged violation of Act on the Aggravated Punishment,
Etc. of Specific Economic Crimes (Embezzlement), etc. pursuant to the Treaty on Extradition
between the Republic of Korea and the United States of America.

2. hereby confirm that the Korean government certifies this supplementary document on the
request for the extradition by scaling, signing and impressing the official seal of the Korean
Minister of Justice on this document.

Scoul, Republic of Korea
Januaty.6 5 OZ —j i

fis rif i
nade Ell I : |
Mini er of hustiee; Re public of Korea
(Sealed dy! Minister. Of Justice)

SE, he, at a
Kim, Yoon-Sun

Director, International Criminal Affairs Division
(Duly authorized hy the Minister)

A BL KL

 
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 2 of 21

STATEMENT OF CONFIRMATION

I, KWON Geun-hwan, Prosecutor of Incheon District Prosecutors’ Office in Korea,
hereby certify the following supplementary information in support of the request
for extradition of YOO Hyuk Kee from the United States of America to the
Republic of Korea pursuant to the Extradition Treaty between the Republic of

Korea and the United States of America.

I, KWON Geun-hwan, am a public prosecutor at Incheon District Prosecutors’ Office
(“Incheon DPO”) under the Korean Ministry of Justice. Since my appointment on May
6, 2013, I have been working as a prosecutor of the Republic of Korea. I understand the
criminal laws and criminal procedures of Korea thoroughly based on my training,
experience and position. As the prosecutor in charge of this case, I certify the following

supplementary information.!

1. Summary

1.1. The defense counsels of YOO Hyuk Kee claim that the statute of limitations was

not tolled as YOO Hyuk Kee did not flee from Korea; and there were mis-

translations from Korean to English regarding the Korean phrase of “@ 5° 2.”

1.2. However, as described in a detailed manner below, the statute of limitations has

been tolled because it is acknowledged that YOO Hyuk Kee stayed abroad for the

 

' Under the Romanization rules of Korean, English spelling of Korean names may vary. We follo
w the English spelling of Korean witnesses on the Memorandum of Attorneys for Defendant YOO
Hyuk Kee for convenience’s sake.
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 3 of 21

purpose of fleeing from justice. Moreover, pursuant to the Criminal Procedure
Act, the limitation period was suspended from the prosecution of the accomplices

of YOO Hyuk Kee to the finalization of the judgements against them.

1.3. In terms of the meaning and form and the contexts of the Korean word of “85”

was used in the statements, there is no problem regarding the translation of

«(= © &” into “under the pretext.”

2. Statute of Limitations for YOO Hyuk Kee’s Extraditable Crimes

2.1. The offense for which YOO Hyuk Kee was sought for extradition is violation of
the Act on the Aggravated Punishment, Etc. of Specific Economic Crimes

(Embezzlement) and its statute of limitations expires after March 30, 20297.

 

@ Relevant Laws

1. Embezzlement

Article 355 of the Criminal Act (Embezzlement and Breach of Trust)

(1) A person who, having the custody of another's property, embezzles or refuses
lu return it, shall be punished by imprisummuent for nut more than five years or by

a fine not exceeding 15 million won.

 

2. Violation of the Act on the Aggravated Punishment, Etc. of Specific

 

 

 

2 The statute of limitations of 15 years begins to run from around March 2014 when YOO Hyuk Kee
completed his criminal acts.
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 4 of 21

 

Economic Crimes (Embezzlement)?

Article 3 of the Act on the Aggravated Punishment, Etc. of Specific Economic

Crimes (Aggravated Punishment for Specific Property Crime)

(1) Any person who commits crimes as prescribed in Article 347 (Fraud), Article
347-2 (Fraud by Use of Computer, etc.), 350 (Extortion), 350-2 (Special
Extortion), 351 (limited to habitual offenders as prescribed in Articles 347, 347-2,
350, and 350-2), 355 (Embezzlement and Breach of Trust) or 356
(Occupational Embezzlement, Occupational Breach of Trust) of the Criminal Act
shall be aggravatingly punished as follows if the value of the goods or profits on
property which he/she gains or has another person gain (hereafter referred to as an

"amount of profit" in this Article) is five hundred million won or more:

1. If the amount of profit is five billion won or more: Imprisonment with labor for

an indefinite term or not less than five years;

2. If the amount of profit is not less than five hundred million won but less than
five billion won: Imprisonment with labor for a limited term of not less than three

years,

3. Provisions of Statute of Limitations under the Criminal Procedure Act

Article 249 (Limitation Periods for Public Prosecution)

 

(1) The prescription for public prosecution shall expire after lapse of the following

 

 

 

3 If the amount of profit from embezzlement is not less than five hundred million won, the Article 3(1)
of the Act on the Aggravated Punishment, Etc. of Specific Economic Crimes applies. In the case of YOO
Hyuk Kee, the subparagraph 1 of the Article 3(1) of the Act applies as well since his profits are five
billion won or more.
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 5 of 21

 

terms:

1. 25 years for crimes punishable with death penalty;

2. 15 years for crimes punishable with imprisonment, with or without labor,

for an indefinite term;

3. Ten years for crimes punishable with imprisonment, with or without labor, for a

maximum term of not less than ten years;

4. Seven years for crimes punishable with imprisonment, with or without labor,

for a maximum term of less than ten years;

5. Five years for crimes punishable with imprisonment, with or without labor, for
a maximum term of less than five years; suspension of qualifications for a

maximum term of not less than ten years; or a fine;

6. Three years for crimes punishable with suspension of qualifications for a

maximum term of not less than five years;

7. One year for crimes punishable with suspension of qualifications for a
maximum term of less than five years, misdemeanor imprisonment, a minor fine,

or confiscation.

Article 252 (Commencement of Limitation Periods)

(1) A limitation period shall commence to run after the criminal act is completed.

Article 253 (Suspension of Limitation Period and Its Effect)

 

 

 
2.2.

3.

3.1.

Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 6 of 21

 

(1) The limitation period shall cease to toll on the institution of the public
prosecution and begin to toll when a judgment rejecting a public prosecution or a

judgment indicating a violation of jurisdiction becomes final and conclusive.

(2) When a public prosecution is instituted against one of several accomplices
referred to in the preceding paragraph, the tolling of the limitation period shall be
suspended as to the other accomplices and shall begin to toll again when a

judgment on the case concerned becomes finally binding.

(3) The limitation period shall be suspended during the period, for which an

offender stays abroad for the purpose of escaping criminal punishment.

 

 

 

The expiry date for the arrest warrant issued against YOO Hyuk Kee is the same
as the statute of limitations for his offense. The arrest warrant is a legal document
that provides the authority to arrest YOO Hyuk Kee for violation of the Act on the
Aggravated Punishment, Etc. of Specific Economic Crimes (Embezzlement) until

March 30, 2029, the date after which the statute of limitations expires.

Suspension of the Statute of Limitations Pursuant to Article 253(3) of the

Criminal Procedure Act

The defense counsels of YOO Hyuk Kee claim that he did not flee from Korea
because he has been residing in the United States since the sinking of Sewol ferry

in April, 2014. However, as described in a detailed manner below, it is
os

3.3.

Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 7 of 21

acknowledged that he has stayed abroad for the purpose of escaping criminal

punishment.

The Article 253(3) of the Criminal Procedure Act prescribes that “The limitation
period shall be suspended during the period, for which an offender stays abroad

for the purpose of escaping criminal punishment.”

The Korean court determined that the suspension “is not limited to an offender
who committed a crime in Korea and fled abroad for the purpose of escaping
criminal punishment but includes an offender who committed a crime in a foreign
country and stays abroad for the purpose of escaping criminal punishment,” and
that “‘the purpose of escaping criminal punishment’ is not limited to only the
purpose of staying abroad and it is sufficient that the above purpose coexists with

several other purposes of staying abroad.”

 

 

@ The following is from Supreme Court Decision 2015D05916

- Article 253 (3) of the Criminal Procedure Act provides that "the limitations
period for prosecution shall be tolled during the period, for which an offender
stays abroad for the purpose of escaping criminal punishment." The legislative
intent of the above provision lies in the realization of the right to punishment in
a proper manner by tolling the statute of limitations period when the
offender is abroad outside the jurisdiction of the Republic of Korea for the

purpose of escaping criminal punishment. (See Supreme Court Decision

2008D04101 on December 11, 2008)

 

 
3.4.

Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 8 of 21

 

 

“An offender staying abroad for the purpose of escaping criminal punishment”
defined in above provision is not limited to an offender who committed a crime
in Korea and fled abroad for the purpose of escaping criminal punishment
but includes an offender who committed a crime in a foreign country and

stays abroad for the purpose of escaping criminal punishment.

- Thus, "the purpose of escaping criminal punishment" is not limited to only
the purpose of staying abroad and it is sufficient that the above purpose

coexists with several other purposes of staying abroad.

- If the offender's staying abroad was a means of escaping criminal
punishment, he/she shall be deemed as having the purpose of escaping
criminal punishment during his/her stay abroad, unless any other special
circumstances are demonstrated. "The purpose of escaping criminal punishment”
shall be deemed as being maintained without interruptions, unless objective
circumstances exist, which clearly reveal the offender's subjective intent being
inconsistent with "the purpose of escaping criminal punishment." (See Supreme
Court Decision 2005DO7527 on December 9, 2005 and Supreme Court Decision

2011D08462 on July 26, 2012)

 

While staying mostly abroad during the period in which extraditable crimes
were committed, YOO committed the offenses in this case by giving instructions

to his subordinates such as PARK Seung-il.

 
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 9 of 21

3.5. YOO must have recognized the fact that he was under investigation because:
when the investigation into the YOO family was launched after the Sewol ferry
accident dated April 16, 2014, news on the investigation flooded the media; on
April 30, 2014, the Korean prosecution service sent a written notification to YOO,
requesting him to “appear at the Incheon DPO”; and in around May 2014, the
Korean government filed a request for extradition of YOO with the U.S. as well as

investigating his family members and subordinates’.

3.6. In the case of KIM Pil-bae - CEO of I-One-I Holdings, the YOO family’s holding
company — who was staying in the U.S. as well, he returned to Korea from the
U.S. and voluntarily attended an interview on around November 25, 2014, after
the investigation into the YOO family was launched and an arrest warrant against

him was issued.

 

@ The following is from Seoul High Court Decision 2015NO592 (defendant

KIM Pil-bae)

- As discussed above, YOO Byung Eyn, the mastermind behind the scheme, died
during his escape, and YOO Hyuk Kee, who obtained substantial benefits by
operating Ahae Press Inc., one of beneficiaries in the embezzlement scheme,

remains at large.

- On the other hand, after the investigation on the YOO family was launched and

 

the arrest warrant against the defendant was issued, the defendant (KIM Pil-

 

 

 

* YOO Dae Kyoon (brother of YOO) fled abroad but was arrested and detained in around July

2014; YOO Chong Somena (sister of YOO) was extradited from France to Korea and detained i
n around June 2017; and PARK Seung-il (Chief Secretary of YOO) was detained in around May
2014.
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 10 of 21

3.7.

 

 

questions of the investigation authorities.

bue), who had been staying in the U.S., voluntarily came back to Korea and
attended an interview on November 25, 2014. He further submitted a written
confession on his willingness to confess about the case and receive fair

punishment for his act. He then confessed all the facts of crime in response to the

 

In addition, the fact that YOO visited Korea about 5.7 times per year in average

from 2001 (i.e. since his age 40) to 2013 but has not made any visit to Korea since

the investigation on this case was launched in April 2014 proves that YOO

himself has been well aware that he would not be able to avoid criminal

punishment once he entered Korea.

 

 

 

 

 

 

 

 

 

 

 

 

Year Number of Entrance Year Number of Entrance
2001 4 2008 11
2002 14 2009 4
2003 4 2010 5
2004 8 2011 3
2005 4 2012 4
2006 2 2013 4
2007 7 Since 2014 -

 

4. Suspension of the Statute of Limitations in Accordance with Article 253(1) and

4.1,

(2) of the Criminal Procedure Act

As discussed in paragraph 3 above, the limitation period for YOO has been

suspended. In addition to suspension of limitation period due to the suspect’s

 

 
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 11 of 21

escaping abroad, the Article 253 of the Criminal Procedure Act of Korea
stipulates suspension based on prosecution of an accomplice, which applies to the
case of YOO as well. It prescribes that the limitation period shall be suspended
when a public prosecution is instituted against an accomplice, and toll again when

the judgment on the accomplice becomes final and conclusive.

4.2. In this case, accomplices GO Chang-hwan (CEO of Semo Co., Ltd.), YOO Chong
Somena (CEO of Moreal Design Co., Ltd.), LEE Jae-yeong (CEO of Ahae Co.,
Ltd.), and BYEON Gi-chun (CEO of Chonhaiji Co., Ltd.) were prosecuted and

tried for participating in the offenses of YOO, etc.

 

 

 

 

 

 

 

 

Accomplice Date of Indictment | Date of Final Decision | Period of Suspension
GO Chang-hwan May 28, 2014 September 10, 2015 469 days
YOO Chong Somena June 26, 2017 August 30, 2018 429 days
LEE Jae-yeong May 27, 2014 November 13, 2014 169 days
BYEON Gi-chun May 28, 2014 September 10, 2015 469 days

 

 

 

43. Therefore, the limitation period for YOO shall be suspended for 899 days (470
days (from May 27, 2014 to September 10, 2015) + 429 days (from June 26, 2017

to August 30, 2018); overlapping period subtracted).

5. Translation of “83° 2”

5.1. YOO Hyuk Kee’s defense counsels claim that the word “3” from the interview

statements of PARK Seung-il was mis-translated as “under the pretext” when it

should have been translated as “for.” (In Korea’s submissions, “@” is
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 12 of 21

5.2.

5.3.

translated as “in the name of” or “under the pretext,” in accordance with the

context, on a sentence-by-sentence basis.)

According to the National Institute of Korean Language’, the word “BE” as a

noun means “an ostensible name,” or is typically used in the form of “85°22

a phrase composed of a noun “SS” and a postposition “2. =.” The phrase
p p postp p

modifies a verb.) to mean “an excuse or a cause.” (Attachment 1) When used in
the “B= ° &” form, the word is translated as “under the pretext [name] or “in

the name of’.” Although it may appear that the word may be translated as “for” -
as the defense counsel claims®, in consideration of the context in which the
expression was used, “under the pretext” is the more appropriate translation as

described below.
YOO’s extraditable offense is that, although he never actually provided consulting
services, etc. to his family’s affiliate companies, YOO Hyuk Kee received

payments from the companies, “under the pretext (B52 =)” of consulting fees,

etc., thereby embezzling the funds. In this context, it is natural and reasonable that

the expression of “S32 =” used above be translated as “under the pretext.”

 

5 The National Institute of Korean Language is an institute under the Ministry of Culture, Sports
and Tourism, and publishes the Standard Korean Language Dictionary, which serves as the stand
ard for the Korean Language.

6 ET-house Korean-English Dictionary (Attachment 2)

7 Oxford English-Korean Dictionary (Attachment 3)

8 However, the defense counsels’ claim that “3°” can be translated as “under the pretext”
only when it is used with words with negative connotations, i.e. “illegally,” etc., is groundless.
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 13 of 21

5.4. The prosecutor investigated PARK Seung-il on the above charges and,

consequently, it is appropriate to translate the expression used by the prosecutor

(“35° =”) as “under the pretext.”

5.5. Meanwhile, by the time PARK Seung-il was investigated for participating in
YOO Hyuk Kee’s above-mentioned charges on May 8, 2014, PARK had been
interviewed — albeit as a witness — three times already (May 1, May 2, and May 3,
2014). Therefore, on May 8, 2014, PARK Seung-il was sufficiently cognizant of

the fact that he was being investigated for the above-mentioned charges and that

the meaning of the expression, “S52 =,” used during the interview process. As

such, it is the Prosecution’s assessment that the expression, “BRO” in

PARK ’s response be translated “under the pretext.”
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 14 of 21

I hereby certify that the aforementioned are all true and correct to the best of my
knowledge. I am submitting this statement of confirmation, being well-aware that I
may be punished for falsely producing official documents pursuant to Article 227

of the Criminal Act of Korea.

December 30, 2020

Respectfully submitted by
Prosecutor KWON Geun-hwan

Incheon District Prosecutors’ Office (signed)
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 15 of 21

Attachments

1. A screenshot of the Standard Korean Language Dictionary

2. A screenshot of the ET-house Korean-English Dictionary

3. A screenshot of the Oxford English-Korean Dictionary
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 16 of 21

Attachment 1
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 17 of 21

Standard Korean Language Dictionary
by the National Institute of Korean Language

 

 

 

 

 

 

ae Search
View by List View by Content
gs

Pronunciation [Myeongmok]

Variance B=Sot [Myeongmongman]
Sub-entry Bea
[Noun]

1. An ostensible name or title. Cf. 4S

- Then the Southerners were naturally moved to positions in name only with no
substantial power. — KIM Dong-in, Spring at Unhyeongung Palace

- He was a director in name only.

2. An excuse or cause (generally in the form of “8 5°22”).

- He kicked out the reporters under the pretext of maintenance of order.

- ,.. will dispatch army under the pretext of protection of the embassy and residents ...
- YOO Ju-hyeon, The Korean Empire

- But they could not kick out the innocent daughter-in-law back to her parents without
any cause. —- LEE Mu-yeong, Furmers

Synonym: S#(pretext, justifiable excuse), GA4((nominal) title)
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 18 of 21

Attachment 2
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 19 of 21

SKT 2:22 @ tf ul 86%

Ly @ en.dict.naver.com

 
    

Bele

 

TtO}-<+04 65

o| 3892
under the pretext[name]

ET-house SS stares

SS 45
name, title; (72, 0/44) pretext, cause

ET-house SS #tQara

CHodete SSOS BHSUS sal
Ct

keep information secret for security reasons

EThouse SB FIQMAtal

Sse US04

under some pretext or other

CT-house ib BHAA
aS sO o
>

C¢ > @ #2 @®B

I O <
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 20 of 21

Attachment 3
Case 7:20-mj-02252-JCM Document 31-1 Filed 01/07/21 Page 21 of 21

SKT 2:24 Gd @ Xt 2 1 85%m

Ly? @ en.dict.naver.com Cc

in the name of 2 Q Ke

 

in the name of somebody/somethin

g

1. ~9| O|S[BAUOe(ASzS Lett)
2. ~2| 0|B 22 (A9|-CHAS Let)

3, tHE YEO SIO ofa]

ai) CSAL ag 4

SAWS Seta

rejoice in the name otf...
PABAAZ OBS 74D Qt

Gi) OSA) Qh Sa4

SAME YsAry

cL

in the name of goodness
SSO] WAT, & CHA

gy OSA! mip Saas
YBM 22! idiom Atm i

lI O <
